DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this office action.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claim 1 and 6 recites abbreviation “API” without outlining what is exactly directed to. For example, it should be recited as: “application programming interface (API)” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation "between the APIs and the scripting language" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Wherein a process is carried out at said “in line 1, it is ambiguous if “a process” refer to “a validation process” in claim 1 or it’s a new process different than a validation process recited in claim 1.  And at line 2, "said process" is also ambiguous, it is not clear if it is referring to “ a validation process” in claim 1 or "a process" at line 1 of claim 2. So, the claim is indefinite.

-Claim 2 recites the limitation "d) loading the new software…" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

--Claim 6 recites the limitation "input/output parameters of the API function are not used” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

-Claim 7 recites the limitation "wherein at least one of the translated functions.” in line1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

--Claim 8 recites the limitation "…Over the API function...” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

- Claim 10 recites the limitation "said scripting layer ...”  in line 2.  There is insufficient antecedent basis for this limitation in the claim.

the scripting Layer accesses the API Layer…” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claims 3-5 and 9 inherited the deficiencies of the independent claim 1, and rejected under the same rational as independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrews et al (US Patent 8,402,438) hereinafter “Andrews” because Andrews discloses the following:

As per claim 1, Andrews discloses a method for carrying out a validation process of a product that comprises embedded software:
one or more testbenches can be generated for testing and verifying the software. The invention can be applied to verify and debug any type of software, including embedded software programs. In addition, the invention can be applied to perform co-verification activities”;
 
characterized in 5that a translation layer is automatically implemented to link between the APIs and the scripting language function:
This element is interpreted under 35 U.S.C. 112(f) as the bridging layer (page 5) of a device in (fig. 2) for mapping function/API to scripting functions.
Andrews discloses a testbench generator (402/420) of fig 4 executed by the system of Fig. 10 the convert API of source code/object code into corresponding script function for testing a product.
Examiner interpretation:
Col 6line 14-21” FIG. 4 shows a process for generating a verification test/environment according to some embodiments of the invention. The testbench generator 402 takes as input the function prototypes 310, variable names and types 312, and type size and representations 314 that were generated according to the process described in FIG. 3. The testbench generator 402 produces a testbench 420 that can be used by a verification tool to verify the software program.


As per claim 2, the rejection of claim 1 is incorporated and furthermore Andrews discloses:
wherein a process is carried out at said translation layer, wherein said process comprises 10the steps of:
 a) booting/loading the embedded software:
Col 5 line 17-24, and fig ¾: At 302, identification is made of the specific object code file(s) to operate upon. This action may be performed based upon user interaction and selection. In an alternate embodiment, this action may be performed automatically by the system based upon analysis of software code, based upon past activities or selections of the user, or based upon heuristics derived from past verification testing.

 b) requesting instructions for the translation layer:
Col 5line 49-54 and fig3/4 “According to some embodiments, the debug information that is extracted for purposes of generating a verification test includes information about functions and variables within the software program. At 306, identification is made of the specific functions and variables to operate upon”

 c) receiving the requested instructions and generating one or more software codes for the translation layer's functions 15according to the instructions provided:
Col 5 line 63-67 and fig3/4 “At 308, test generation information is produced based upon the selected functions and variables. The test generation information may include function prototypes 310, variable names and types 312, and type size and representations 314.
Col 6 line 29-31and fig 4/5 “The testbench 420 will include information and constructs that are appropriate to allow the software adapter/interface to operate with the software program being verified.

 d) loading the new software code on top of an existing scripting layer: 
Col 6 line 17-22 and fig ¾” The testbench generator 402 takes as input the function prototypes 310, variable names and types 312, and type size and representations 314 that were generated according to the process described in FIG. 3. The testbench generator 402 produces a testbench 420 that can be used by a verification tool to verify the software program”;

As per claim 3, the rejection of claim 2 is incorporated and furthermore Andrews discloses:

Col 7 line 25-31 and fig.5 “At 514, a new mapping could be created for the new test language type. The mapping would correspond, for example, an e language type to its equivalent C language type. At 516, the new mapping can then be stored within the mapping database 510. The process would then return back to 502 to select a source type to interpret (518)  

As per claim 4, the rejection of claim 2 is incorporated and furthermore Andrews discloses:
a step of translating the translation layer's functions into scripting 25language's constructs.  
Col 7 line 42-52 “FIGS. 6 and 7 illustrate flowcharts of processes that can be employed to define ports that are used to interface between the Source software language code and the test system language code. As shown in FIG. 2, a port is a construct that is used to exchange communications between the test program code and the Software program under test in the source language code. 

As per claim 5, the rejection of claim 2 is incorporated and furthermore Andrews discloses:
wherein if a datatype which exists in the embedded software's language does not exist in the scripting layer's language, said datatype will be 30converted into an appropriate different datatype:
Col 7 line 8-12 and fig. 5” At 504, a determination is made whether the source type that has been identified for interpretation corresponds to an existing mapping within the test system. If not, then at 512, a type/structure is defined for the test system which corresponds to the unrecognized source language type/structure.  


wherein at least one of the translated functions contains a debugging feature:
 	Col 7 line 22-25 ‘The struct field types for the new e language type could be determined based upon their encoding in the debug information within the executable object file”;  

10 As per claim 8, the rejection of claim 2 is incorporated and furthermore Andrews discloses:
further comprising a step of adding a wrapper code over the API functions and performing a more complex operation therewith:
col 7 line 18- “For example, when defining a new elanguage type to correspond to a C language enumerated type, the e language type could be defined with conversion behavior to have the same name and enumerator values as the C language enumerated type”;

10 As per claim 9, the rejection of claim 1 is incorporated and furthermore Andrews discloses:
wherein said process is 15automatically executed when a validation environment is uploaded.  
Col 5 line 15-25 “FIG.3 shows a more detailed flow of a process for extracting information from one or more object code files to generate the verification test or verification environment. At 302, identification is made of the specific object code file(s) to operate upon. This action may be performed based upon user interaction and selection. In an alternate embodiment, this action may be performed automatically by the system based upon analysis of software code, based upon past activities or selections of the user, or based upon heuristics derived from past Verification testing


further comprising automatically updating said scripting layer by implementing thereat 20changes associated with API functions:
Col 7 line 25-30 “At 514, a new mapping could be created for the new test language type. The mapping would correspond, for example, an e language type to its equivalent Clanguage type. At 516, the new mapping can then be stored within the mapping database 510. The process would then return back to 502 to select a source type to interpret (518).”

10 As per claim 11, the rejection of claim 1 is incorporated and furthermore Andrews discloses:
wherein said process is initiated when the scripting layer accesses the API layer in order to retrieve required information therefrom:
Col 8 line 28-33 “At 702, identification is made of the source variable in the Software program being tested for which a port is needed. This action utilizes the variable names and types information 312 generated by the process of FIG. 3. Identification is made of the variables within the test system code that needs to interactor be exchanged with the source language code (704)”;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (US8402438B1) hereinafter “Andrews” and David et al (US20140173347A1) hereinafter “David”.
As per claim 6, the rejection of claim 5 is incorporated and furthermore Andrews discloses:
 wherein if one or more input/output parameters of the API function are not used and are not required by the scripting layer, said one or more input/output parameters will be hidden for the translation 5process: 
David discloses:

wherein if one or more input/output parameters of the API function are not used and are not required by the scripting layer, said one or more input/output parameters will be hidden for the translation 5process: 
[0033] “In one embodiment, the application may be configured to filter the different register commands to select only a portion of the commands. That is, the trace functions may capture data from extraneous read/write commands such as interrupt bits or data in register that only store data but do not force the hardware system into the desired state. Thus, the application may include logic for parsing the output register commands and selecting the commands that are actually used to place the hardware system in the desired state--e.g., the values that initialize the hardware system. After converting the output register read/write commands to register commands compatible with the testing apparatus, the resulting script file is a 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of David into teachings of Andrews to allow multiple language-based systems to be mapped to a common language, and hence allowing users to use the systems without having to know the underlying programming language, thereby reducing the amount of training needed to create tests, test and maintain the systems.

Pertinent arts:
 US20160170864A1:
 a translation computer module to receive requirements associated with a model for a test case generation module. And to select a test generation method based on analysis of the identified model type by executing the generator computer module; generate at least one test case for use in software validation and verification.
US20180060210A1:

Generating a test for a product validation by transforming set of commands from a first format to a second format, avoiding manual translation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/           Examiner, Art Unit 2191  

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191